department of the treasury ae internal_revenue_service washington d c tax_exempt_and_government_entities_division uniform issue list jun - tep ra legend taxpayer a individual c company w company x company y plan x ira x account y amount date date date date date calendar_year dear this is in response to your letter dated dated of the 60-day rollover requirement contained in sec_402 of the internal_revenue_code the code as supplemented by correspondence in which your authorized representative on your behalf requests a waiver the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a whose date of birth was date had been an employee of company w for a number of years company w sponsors plan x which it is represented is qualified within the meaning of sec_401 of the code during calendar_year company w forced taxpayer a to retire because of poor health as a result of his retirement taxpayer a was entitled to receive a distribution from plan x in an amount of amount on or about date taxpayer a signed a direct deposit authorization ‘form requesting that amount be directly deposited into his individual_retirement_account ira x maintained with company y said form was countersigned on or about date by a representative of company y but the counter-signed portion of the form indicated that amount was to be transferred to account y anon-ira account taxpayer a did not correct this error prior to amount 1’s being distributed from plan x on or about date company x the administratror of plan x transferred amount from plan x to account y taxpayer a did not question this transfer between calendar_year approximating amount from his account y taxpayer a died on date at his death taxpayer a’s account y held funds in an amount approximating the amount it held prior to the date transfer from plan x to account y referenced above taxpayer a withdrew amounts and calendar_year the documentation which accompanied this ruling_request indicates that prior to his death taxpayer a had taken no action intended to correct company x’s erroneous date transfer referenced above this ruling_request was submitted by individual c the personal representative of the estate of taxpayer a based on representations made with respect to this ruling_request calendar_year remains an open tax_year based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution taxpayer a received during calendar_year such requirement would be a hardship and against equity or good conscience from plan x because the failure to waive that individual c the personal representative of the estate of taxpayer a be granted a period a time not to exceed days as measured from the date of this ruling letter to roll over an amount not to exceed amount into an ira set up and maintained in the name of taxpayer a and that the amounts distributed from plan x to taxpayer a and transferred to account y during calendar_year calendar years _ taxpayer a from his account y during said years be treated as if they had been distributed to taxpayer a during in accordance with the level of distributions received by with respect to your ruling requests sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees' trust described in sec_401 that is exempt from tax under sec_501 a shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras code sec_402 provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed code sec_402 provides that the transfer of an amount equal to any portion of the proceeds from the sale of property received in the distribution shall be treated as the transfer of property received in the distribution code sec_402 provides that the excess of the fair_market_value of property on sale over its fair_market_value on distribution shall be treated as property received in the distribution code sec_402 provides that no gain_or_loss shall be recognized on any sale described in subparagraph a to the extent that an amount equal to the proceeds is transferred pursuant to paragraph sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible rollover distribution- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 a the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_402_c_-2 of the income_tax regulations question and answer-1 provides in relevant part that a rollover is either a direct_rollover as described in sec_1_401_a_31_-1 q a-3 or a contribution of an eligible_rollover_distribution to an eligible_retirement_plan that satisfies the time period requirement in sec_402 and q a-11 of this section and the designation requirement described in q a-13 of this section sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 as a result of company y’s error in designating a non-ira account to receive taxpayer a’s plan x distribution no direct_rollover within the meaning of code sec_401 and the regulations promulgated thereunder occurred as a result taxpayer a’s calendar_year x distribution was subject_to the rollover rules of code sec_402 and the regulations promulgated thereunder including the requirement that the rollover be accomplished within days of the date the distribution is received by the distributee plan revproc_2003_16 r b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred taxpayer c the personal representative of the estate of taxpayer a submits that taxpayer a’s failure to accomplish a timely rollover was the result of a bookkeeping error on the part of company y which was not corrected by taxpayer a prior to his death because of age-related physical and mental defects however in this case we note that taxpayer a lived for over years as measured from the date of the transfer from plan x to account y without taking corrective action although the form referenced above clearly noted that company y misunderstood taxpayer a’s instructions regarding taxpayer a’s intentions with respect to the calendar_year to the erroneous distribution and transfer taxpayer a used the transferred funds to satisfy financial obligations to the extent that as of his death none of said funds remained which could have been transferred to an ira plan x distribution furthermore in addition to taking no action with respect c a with respect to taxpayer a’s calendar_year thus with respect to your first and second ruling requests period of time to contribute amount distributed in calendar_year any portion thereof into an ira set up and maintained in the name of taxpayer a the service hereby declines to waive the 60-day rollover period found in code section plan x distribution and that individual c the personal representative of taxpayer a’s estate is not granted any from plan x or with respect to your third ruling_request as noted above taxpayer a received a distribution of amount in calendar_year which absent a valid rollover was taxable to him under sec_402 in the year of receipt the service does not have the authority to treat amounts actually distributed during calendar_year year no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent as being distributed to him over a period of years as requested from plan x to taxpayer a and taxable to him in calendar pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative if you wish to inquire about this ruling please contact ld jat please address all correspondence to se t ep ra t3 sincerely yours l frances v sloan manafer employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
